Exhibit 10.6

 

EXECUTION VERSION

 

TRADEMARK SECURITY AGREEMENT

 

 

This Trademark Security Agreement (the “Agreement”), dated as of July 27, 2017
is made by K. HOV IP, II, INC., a California corporation (the “Grantor”) in
favor of Wilmington Trust, National Association, as Collateral Agent (in such
capacity, the “Collateral Agent”) for the benefit of itself and the other
Secured Parties (as defined below).

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
are, concurrently herewith, entering into the Indenture dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Indenture”) with Wilmington Trust, National Association,
as trustee (in such capacity, the “Trustee”) and as collateral agent (in such
capacity, the “Collateral Agent”), pursuant to which the Issuer are issuing, and
may from time to time issue, (a) the 10.000% Senior Secured Notes due 2022
(collectively, the “10.000% Notes”) and (b) the 10.500% Senior Secured Notes due
2024 (collectively, the “10.500% Notes” and together with the 10.000% Notes, the
“Secured Notes”), in each case, upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, concurrently with the execution of the Indenture, the Issuer,
Hovnanian, each of the other Grantors and the Collateral Agent are entering into
the Collateral Agency Agreement, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Collateral Agency Agreement”) pursuant to which the Issuer and the Collateral
Agent are appointing the Collateral Agent as the joint collateral agent for the
Secured Parties (the “Joint Collateral Agent”) and the Collateral Agent is
accepting such appointment;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Credit Agreement, dated as of July 29, 2016, as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Senior Credit Agreement”) with Wilmington Trust, National Association, in its
capacity as administrative agent acting as Collateral Agent (in such capacity,
the “Senior Credit Agreement Administrative Agent”) and the lenders party
thereto;

 

WHEREAS, in connection with the execution and delivery of the Senior Credit
Agreement, the Senior Credit Agreement Administrative Agent, the Issuer,
Hovnanian, the Grantors party thereto and the Mortgage Tax Collateral Agent,
among others, entered into the Amended and Restated Intercreditor Agreement
dated as of September 8, 2016 (as amended, supplemented, amended or restated or
otherwise modified from time to time (including as supplemented by the
Intercreditor Agreement Joinder as of the date hereof), the “Intercreditor
Agreement”);

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, concurrently herewith, the Issuer, Hovnanian, the Grantors party
thereto, the Joint Collateral Agent and the Mortgage Tax Collateral Agent are
entering into a joinder, dated as of the date hereof, to the Intercreditor
Agreement;

 

WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
Secured Notes;

 

WHEREAS, pursuant to and under the Indenture and the Senior Secured Security
Agreement dated as of the date hereof (the “Security Agreement”) among the
Grantors party thereto (together with any other entity that may become a party
thereto) and the Collateral Agent, the Grantor has agreed to enter into this
Agreement in order to grant a security interest to the Collateral Agent in
certain Intellectual Property as security for such loans and other obligations
as more fully described herein; and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (i)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (ii) the rules of construction
set forth in Section 1.2 of the Indenture shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in New York as amended from time to
time.

 

2.     To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the Collateral Agent a security interest in the
entire right, title and interest of such Grantor in and to all of its
Trademarks, including those set forth on Schedule A; provided, however, that
notwithstanding any of the other provisions set forth in this Section 2 (and
notwithstanding any recording of the Collateral Agent’s Lien made in the U.S.
Patent and Trademark Office, U.S. Copyright Office, or other registry office in
any other jurisdiction), this Agreement shall not constitute a grant of a
security interest in any property to the extent that such grant of a security
interest is prohibited by any applicable Law of an Official Body, requires a
consent not obtained of any Official Body pursuant to such Law or is prohibited
by, or constitutes a breach or default under or results in the termination of or
gives rise to any right of acceleration, modification or cancellation or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, except
to the extent that such Law or the term in such contract, license, agreement,
instrument or other document or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law including 9-406, 9-407, 9-408 or 9-409 of the
New York UCC (or any successor provision or provisions); provided, further, that
no security interest shall be granted in any United States “intent-to-use”
trademark or service mark applications unless and until acceptable evidence of
use of the trademark or service mark has been filed with and accepted by the
U.S. Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (U.S.C. 1051, et seq.), and to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent-to-use” trademark or service mark
applications under applicable federal Law. After such period and after such
evidence of use has been filed and accepted, the Grantor acknowledges that such
interest in such trademark or service mark applications will become part of the
Collateral. The Collateral Agent agrees that, at the Grantor’s reasonable
request and expense, it will provide such Grantor confirmation that the assets
described in this paragraph are in fact excluded from the Collateral during such
limited period only upon receipt of an Officer’s Certificate or an Opinion of
Counsel to that effect.

 

 

--------------------------------------------------------------------------------

 

 

3.     The Grantor covenants and warrants that:

 

(a)     To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)     The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Indenture;

 

4.     The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the Collateral Agent’s prior written
consent which shall not be unreasonably withheld except that the Grantor may
license technology in the ordinary course of business without the Collateral
Agent’s consent to suppliers and customers to facilitate the manufacture and use
of the Grantor’s products.

 

5.     The Collateral Agent shall have, in addition to all other rights and
remedies given it by this Agreement and those rights and remedies set forth in
the Security Agreement and the Indenture, those allowed by applicable Law and
the rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Intellectual Property may be located
and, without limiting the generality of the foregoing, solely if an Event of
Default has occurred and is continuing, the Collateral Agent may immediately,
without demand of performance and without other notice (except as set forth
below) or demand whatsoever to the Grantor, all of which are hereby expressly
waived, and without advertisement, sell at public or private sale or otherwise
realize upon, in a city that the Collateral Agent shall designate by notice to
the Grantor, in Pittsburgh, Pennsylvania or elsewhere, the whole or from time to
time any part of the Intellectual Property, or any interest which the Grantor
may have therein and, after deducting from the proceeds of sale or other
disposition of the Intellectual Property all expenses (including fees and
expenses for brokers and attorneys), shall apply the remainder of such proceeds
toward the payment of the Secured Obligations as the Collateral Agent, in its
sole discretion, shall determine. Any remainder of the proceeds after payment in
full of the Secured Obligations shall be paid over to the Grantor. Notice of any
sale or other disposition of the Intellectual Property shall be given to the
Grantor at least ten (10) days before the time of any intended public or private
sale or other disposition of the Intellectual Property is to be made, which the
Grantor hereby agrees shall be reasonable notice of such sale or other
disposition. At any such sale or other disposition, the Collateral Agent may, to
the extent permissible under applicable Law, purchase the whole or any part of
the Intellectual Property sold, free from any right of redemption on the part of
the Grantor, which right is hereby waived and released. The Collateral Agent
shall endeavor to provide the Borrower with notice at or about the time of the
exercise of remedies in the preceding sentence, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of such remedies or the Collateral Agent’s rights hereunder.

 

 

--------------------------------------------------------------------------------

 

 

6.     All of Collateral Agent’s rights and remedies with respect to the
Intellectual Property, whether established hereby, by the Security Agreement or
by the Indenture or by any other agreements or by Law, shall be cumulative and
may be exercised singularly or concurrently. In the event of any irreconcilable
inconsistency in the terms of this Agreement and the Security Agreement, the
Security Agreement shall control.

 

7.     The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

8.     The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Indenture, the
Grantor may not assign or transfer any of its rights or obligations hereunder or
any interest herein and any such purported assignment or transfer shall be null
and void.

 

 

--------------------------------------------------------------------------------

 

 

9.      This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

10.     The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Noteholder Document, (ii) to the extent permitted by applicable Law,
hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the New York Courts, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Agreement or any Noteholder
Document may not be enforced in or by the New York Courts, (iii) hereby agrees
not to seek, and hereby waives, any collateral review by any other court, which
may be called upon to enforce the judgment of any of the New York Courts, of the
merits of any such suit, action or proceeding or the jurisdiction of the New
York Courts, and (iv) waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail addressed as provided in Section 13 hereof or at such other address of
which the Collateral Agent shall have been notified pursuant thereto and service
so made shall be deemed to be completed upon actual receipt thereof. Nothing
herein shall limit any Secured Party’s right to bring any suit, action or other
proceeding against the Grantor or any of any of the Grantor’s assets or to serve
process on the Grantor by any means authorized by Law.

 

11.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

12.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.     All notices, requests and demands to or upon the Collateral Agent or the
Grantor shall be effected in the manner provided for in Section 13.3 of the
Indenture.

 

 

--------------------------------------------------------------------------------

 

 

14.     In the performance of its obligations, powers and rights hereunder, the
Collateral Agent shall be entitled to the rights, benefits, privileges, powers
and immunities afforded to it as Collateral Agent under the Indenture. The
Collateral Agent shall be entitled to refuse to take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in the
Security Agreement unless it has received with respect thereto written direction
of the Issuer or a majority of Noteholders in accordance with the Indenture.
Notwithstanding anything to the contrary contained herein, the Collateral Agent
shall have no responsibility for the creation, perfection, priority, sufficiency
or protection of any liens securing Secured Obligations (including, but not
limited to, no obligation to prepare, record, file, re-record or re-file any
financing statement, continuation statement or other instrument in any public
office). The permissive rights and authorizations of the Collateral Agent
hereunder shall not be construed as duties. The Collateral Agent shall be
entitled to exercise its powers and duties hereunder through designees,
specialists, experts or other appointees selected by it in good faith.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark Security
Agreement to be duly executed and delivered as of the date first above written.

 

WILMINGTON TRUST,

NATIONAL ASSOCIATION,

as Collateral Agent

 

 

By:   /s/ John T. Needham, Jr.          

Name: John T. Needham, Jr.

Title: Vice President 

 

 

[Signature Page to Trademark Security Agreement]

--------------------------------------------------------------------------------

 

 

Grantor:

 

 

K. HOV IP, II, INC.

 

 

By: /s/ Brad O’Connor                             

Name: Brad O’Connor

Title: Authorized Officer

 

 

[Signature Page to Trademark Security Agreement]

--------------------------------------------------------------------------------

 

 

 Schedule A

 

Trademark Registrations and Applications

 

 

Trademark

Application No. /

Registration No.

55 NEVER LOOKED SO GOOD

4035326

FROM YOUR HOME TO OURS

3682068

HOME DESIGN GALLERY

3017498

HOVNANIAN ENTERPRISES

3782845

HOVNANIAN ENTERPRISES, INC. and Design

3786278

IF YOU'RE NOT 55, YOU'LL WISH YOU WERE

3564614

K HOVNANIAN HOMES and Design

3493815

K. HOVNANIAN

3579682

KHOV

2710008

KHOV.COM

2544720

LET'S BUILD IT TOGETHER

2965030

LIFE. STYLE. CHOICES.

2725754

M&M MATZEL & MUMFORD Design

3485602

NATURE TECHNOLOGY EFFICIENCY and Design

4152642

NATURE TECHNOLOGY EFFICIENCY and Design

4204392

NATURE TECHNOLOGY EFFICIENCY

4116384

NATURE TECHNOLOGY EFFICIENCY

4116385

THE FIRST NAME IN LASTING VALUE

1418620

THE NAME BEHIND THE DREAM

3832465

WONDER HOMES

2671912

STYLESUITE

4126920

Design

2040802

BRIGHTON HOMES

2412033

BRIGHTON HOMES

2395356

MISSION EXCELLENCE

5179939

 

 

 